 




EXHIBIT 10.1






February 28, 2013


Kenneth Peterson
1583 East New Bedford Drive
Salt Lake City, UT 84103
    
Re:    Expiration of Employment Agreement; Consulting Agreement


Dear Ken:
The purpose of this letter is to set forth our mutual agreements relating to (i)
the cessation of your employment with Zions Bancorporation (“Zions” or the
“Company”) upon the expiration of the term of the employment agreement between
you and Zions, dated March 24, 2010 (the “Employment Agreement”), and (ii) the
terms and conditions under which you will provide consulting services to Zions
following cessation of your employment.
1.
Cessation of Employment

You and Zions agree that you will cease to be an employee of Zions upon
expiration of the term of your Employment Agreement on April 28, 2013. In
conjunction with the cessation of your employment, Zions agrees to pay you a
lump sum cash payment in the amount of $548,333, payable as soon as practicable
following expiration of the revocation period as defined in Paragraph 17 of the
Release Agreement attached hereto as Exhibit A and incorporated herein by
reference (the “Revocation Period”), provided that you execute the Release
Agreement following cessation of your employment and do not revoke the Release
Agreement during the Revocation Period. The payment described in this Section 1
shall be subject to applicable income and employment tax withholding.
2.
Purpose of Consulting Engagement; Performance of Services

Upon the terms and subject to the conditions of this letter, you agree to serve
as a consultant to Zions during the Consulting Term (as defined below). As a
consultant, you agree to perform the services as reasonably requested from time
to time by the Chief Executive Officer (the “Services”). You agree that,
following cessation of your employment with Zions, you are not authorized to,
and agree not to, communicate with, or respond to any inquiry from, any third
party in the name or on behalf of Zions without the prior consent of the Chief
Executive Officer of Zions. Without limiting in any way your obligations under
this Section 2, Zions and you






--------------------------------------------------------------------------------



confirm that your status as a consultant will not preclude you from pursuing
other business activities as you determine, provided that the same are not
inconsistent with your obligations under Section 7 of this letter. Zions
confirms that, subject to the following sentence, you will not be expected to
perform the Services at Zions’ offices in Salt Lake City, Utah, and agrees that
you may perform the Services under this letter at such times and locations as
you determine in your discretion. Notwithstanding the foregoing, you agree that,
provided you have received reasonable advance notice and consistent with your
availability, you will attend meetings at such times and locations as the Chief
Executive Officer may reasonably request.
3.
Consulting Term; Fees

The term of your consulting arrangement is from May 1, 2013 through September
30, 2014, unless the arrangement is sooner terminated as provided in Section 4
(the “Consulting Term”). During the Consulting Term you will receive a
consulting fee of $200,000 (“Quarterly Consulting Fee”) for each of the six full
or partial calendar quarters during the Consulting Term (or aggregate consulting
fees in the amount of $1,200,000 for the full Consulting Term), subject to your
execution and non-revocation of the Release Agreement. Each such Quarterly
Consulting Fee will be payable quarterly in advance on Zions’ first
regularly-scheduled payroll date of each calendar quarter; provided, however,
that the consulting fee for the portion of the second calendar quarter of 2013
that falls during the Consulting Term shall be payable as soon as practicable
following the expiration of the Revocation Period but in no event later than
Zions’ next regularly scheduled payroll date following expiration of the
Revocation Period.
During the Consulting Term, Zions will also timely reimburse you for all actual
out-of-pocket expenses reasonably incurred by you during the Consulting Term in
connection with the Services (including the cost of any administrative support
not provided by Zions), subject to Zions’ expense reimbursement policy as in
effect from time to time. You agree that, during the Consulting Term, you will
keep an appropriate accounting of your reimbursable expenses all in accordance
with Zions’ applicable policies.
4.
Termination of Consulting Term

(a)    Either of you or Zions may terminate the Consulting Term for any reason
before its scheduled expiration by providing not less than thirty (30) days’
prior written notice to the other party. If you terminate the Consulting Term
before September 30, 2014, and, as of the effective date of such termination,
any accrued Quarterly Consulting Fees remain unpaid (including a pro-rata
Quarterly Consulting Fee for the calendar quarter during which such termination
occurs), Zions shall pay all such amounts to you as soon as practicable
following such termination. For certainty, you acknowledge that, except as
otherwise provided in Section 4(b) of this letter, the Quarterly Consulting Fee
will not accrue for any period following the date you terminate the Consulting
Term. If Zions terminates the Consulting Term before September 30, 2014 for any
reason, Zions shall pay to you, as soon as practicable following such
termination, a lump sum amount in cash equal to the sum of (i) any accrued but
unpaid Quarterly Consulting Fee through the date of termination and (ii) the
remaining Quarterly Consulting Fee payments that you would have received had you
continued to provide the Services through September 30, 2014.

2





--------------------------------------------------------------------------------



(b)    If Zions (i) fails to pay for any reason any Quarterly Consulting Fee due
under Section 3 when due and to cure such non-payment within 30 days of receipt
of written notice from you that such payment is overdue or (ii) breaches its
obligations to you under Section 7(c) of this letter, you shall have the right
to terminate the Consulting Agreement immediately upon written notice to Zions.
Notwithstanding the provisions of Section 4(a), Zions shall pay to you, as soon
as practicable following the receipt of such notice of termination from you, a
lump sum amount in cash equal to the sum of (i) any accrued but unpaid Quarterly
Consulting Fee through the date of termination and (ii) the remaining Quarterly
Consulting Fee payments that you would have received had you continued to
provide the Services through September 30, 2014.
(c)    In the event of your death before September 30, 2014, Zions shall pay to
your estate, as soon as practicable following your death, a lump sum amount in
cash equal to the sum of (i) any accrued but unpaid Quarterly Consulting Fee
through the date of your death and (ii) the remaining Quarterly Consulting Fee
payments that you would have received had you continued to provide the Services
through September 30, 2014.
5.
Indemnification

Zions confirms that nothing herein is intended to limit any rights you may have
for indemnification or contribution under the Company’s certificate of
incorporation or by-laws or equivalent governing documents of the Company and
its affiliates or any rights to insurance coverage under any directors’ and
officers’ liability insurance or fiduciary insurance policy of the Company, in
each case, arising as a result of or in connection with your services as an
officer, employee or consultant of Zions either before or after the expiration
of the term of your Employment Agreement. Notwithstanding Section 9(d) of this
letter, the Company’s obligations to you under Section 2(c)(v) of the Employment
Agreement shall survive termination of the Employment Agreement.
6.
Independent Contractor

You acknowledge and agree that you are undertaking and performing the Services
described in this letter as an independent contractor and not as an employee of
Zions. You further acknowledge and agree that you are responsible for the
payment of all applicable taxes and other governmental charges that may be
levied on the Quarterly Consulting Fees and for the payment of all
non-reimbursable expenses attributable to the rendering of the Services. As an
independent contractor, you are not and will not be eligible to participate in
any employee compensation or benefit plans, programs, policies or arrangements
sponsored or maintained by Zions for its employees, even if your relationship
with Zions is reclassified by any governmental authority. During the Consulting
Term, neither you nor Zions will be or become liable or bound to any third party
as a result of any representation, act or omission whatsoever of the other
Party, without the prior express written authorization of the Party that is to
be so liable or bound.
7.
Restrictive Covenants

(a)    Confidential Information. You hereby acknowledge that, as an employee of
the Company, you have been making use of, and as a consultant for the Company
you may be

3





--------------------------------------------------------------------------------



making use of, acquiring and adding to confidential information of a special and
unique nature and value relating to the Company and its affiliates and their
strategic plan and financial operations . You further recognize and acknowledge
that all such confidential information is the exclusive property of the Company
or its affiliates, is material and confidential, and is critical to the
successful conduct of the business of the Company. Accordingly, you hereby
covenant and agree that you will use such confidential information for the
benefit of the Company and its affiliates only and shall not at any time,
directly or indirectly, during your employment with the Company, during the
Consulting Term or thereafter divulge, reveal or communicate any such
confidential information to any person, firm, corporation or entity whatsoever,
or use any such confidential information for your own benefit or for the benefit
of others. Notwithstanding the foregoing, you shall be authorized to disclose
such confidential information (i) as may be required by law or legal process,
provided that you provide the Company with prior written notice and an
opportunity to respond to such disclosure, unless such notice is prohibited
under applicable law, (ii) in any criminal proceeding against you, provided that
you provide the Company with prior written notice and an opportunity to seek
protection for such confidential information, unless such notice is prohibited
under applicable law, and (iii) with the prior written consent of the Company.
Confidential information shall not include any information that is or becomes
known in the industry or generally known to the public, other than as a result
of your breach of your obligations under this Section 7(a).
(b)    Non-Solicitation of Employees and Customers. During your employment with
the Company and for the period commencing upon the cessation of your employment
through September 30, 2014, you shall not, without the prior written consent of
the Company, directly or indirectly: (i) solicit or attempt to solicit, or
interfere with or attempt to interfere with, the Company’s or any affiliate’s
relationships with, any of its or their customers, or (ii) cause, induce, or
solicit, or attempt to do so, any employee of the Company or any of their
affiliates to terminate employment with the Company or any of their affiliates
or to accept employment with, or an engagement to provide consulting or other
services to, any business, operation, corporation, partnership, limited
liability company, association, agency or any other person or entity by which
you may be employed or engaged.
(c) Non-Disparagement. You hereby agree that you shall not make any statement
that would libel, slander or disparage the Company or its affiliates or any of
their respective past or present officers, directors, employees or agents.
Nothing herein prevents you from responding accurately and fully to any
question, inquiry or request for information when required by legal process;
provided, however, that you provide the Company with reasonable prior written
notice before responding to such a question, inquiry or request, unless such
notice to the Company is prohibited under applicable law. The Company hereby
agrees that its directors, Chief Executive Officer and officers who report
directly to the Chief Executive Officer shall not make any disparaging
statements about you. Nothing herein prevents the Company from responding
accurately and fully to any question, inquiry or request for information when
required by legal process; provided, however, that the Company provides you with
reasonable prior written notice before responding to such a question, inquiry or
request, unless such notice to you is prohibited under applicable law.

4





--------------------------------------------------------------------------------



(d) You and the Company acknowledge and agree that the Company has legitimate
business interests to protect relative to you, including, but not limited to,
trade secrets and other valuable confidential and proprietary business
information, and that you have legitimate reputational interests to protect
under Section 7(c). You and the Company agree that the restrictions contained in
this Section 7 are necessary and reasonable for the protection of the legitimate
business interests of the Company and its affiliates described above and that
the restrictions contained in Section 7(c) are necessary and reasonable for the
protection of your legitimate reputational interests, that any breach of this
Section 7 will cause the Company and its affiliates substantial and irrevocable
damage and that any breach of Section 7(c) by the Company will cause you
substantial and irrevocable damage, and therefore, the Company and you shall
each have the right, in addition to any other remedies it or you may have, to
seek specific performance and injunctive relief, without the need to post a bond
or other security.
(e)    You and the Company specifically recognize and affirm that the covenants
contained in this Section 7 are material and important terms of this letter
which have induced the Company to provide for, and you to accept, the
compensation provided hereunder, the Company to continue to disclose to you the
confidential information referenced herein, and the parties to make the other
promises made herein.
8.
Attorneys’ Fees. The Company will pay the reasonable fees of your attorney in
connection with the negotiation and documentation of this letter, including the
Release Agreement, within thirty (30) days of receipt of an invoice covering
such fees.

9.
Miscellaneous

(a) Inspection and Return of Records; Compliance with Company Policies. You
agree that any and all contracts, correspondence, books, accounts and other
sources of information held, developed or obtained by you relating to Zions’
business (collectively, “Company Records”) shall be available for inspection by
authorized representatives of Zions during the Consulting Term at your office
during ordinary business hours upon reasonable notice to you. When the
Consulting Term ends, you agree to promptly return to the Company all Company
Records and confidential information of the Company and its affiliates in your
possession. You also agree that during the Consulting Term you will continue to
abide by the Zions Bancorporation Business Code of Ethics and other policies as
outlined in the Zions Bancorporation Handbook.
(b) Mandatory Arbitration. Any controversy or claim between you and the Company
arising out of or relating to or concerning this letter (including the covenants
contained in Section 7, except for any such controversy or claim arising out of
or relating to or concerning injunctive relief for breach or purported breach of
Section 7, which you and the Company shall have the right, in addition to any
other remedies you and it may have, to seek specific performance and injunctive
relief with a court of competent jurisdiction, without the need to post a bond
or other security) shall be finally settled by binding arbitration in Salt Lake
City, Utah administered by the American Arbitration Association (the “AAA”)
under its Commercial Arbitration Rules then in effect. A decision must be
rendered within 10 days after the parties’ closing statements or submission of
post-hearing briefs, and all expenses of arbitration or other

5





--------------------------------------------------------------------------------



proceeding under this Section 9(b) shall be borne by the Company, including
without limitation any reasonable attorneys’ fees incurred by you in connection
with such arbitration or proceeding.
(c) Governing Law. This letter shall be governed by and construed in accordance
with the law of the State of Utah applicable to contracts made and to be
performed entirely within that State. You agree to exclusive venue and
jurisdiction in Salt Lake City, Utah.
(d) Entire Agreement; Employment Agreement and Change of Control Agreement. This
letter constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous
representations, proposals, discussions, and communications, whether oral or in
writing with respect to the subject matter hereof; provided, however, that
nothing in this Agreement shall supersede or otherwise affect your and Zions’
rights and obligations under the Employment Agreement and the Change of Control
Agreement, dated May 5, 2010, between Zions and you (the “Change of Control
Agreement”) prior to the cessation of your employment with Zions. This letter
may be modified only in a writing signed by you and Zions. You agree that you
are not entitled to assign, transfer or subcontract this letter or any of your
rights or obligations hereunder without Zions’ express, prior written consent,
in its discretion. Zions’ rights and obligations under this letter automatically
will inure to the benefit of and be binding upon any successor to all or
substantially all of its business or properties, whether by merger,
consolidation, sale of assets or otherwise. You agree that the payments and
benefits set forth in this letter are in full satisfaction of all payments and
benefits owed to you by Zions (other than accrued benefits under any
tax-qualified retirement or welfare plan sponsored or maintained by Zions, the
amount of any unpaid base salary due to you through the term of your Employment
Agreement, and any amounts that may become due to you under the Change of
Control Agreement prior to the cessation of your employment), and that upon the
cessation of your employment with Zions and except as otherwise set forth in
Section 5 of this letter, your Employment Agreement and Change of Control
Agreement shall terminate and be superseded and replaced, in their entirety, by
this letter. Zions acknowledges and agrees that, notwithstanding the provisions
of Section 8(d) of the Change of Control Agreement, upon the cessation of your
employment with Zions, all of your obligations under Section 8 of the Change of
Control Agreement shall terminate, including without limitation the
non-competition provisions of Section 8(b) of the Change of Control Agreement.
(e) Notices. Any notices given under this letter (1) by Zions to you shall be in
writing and shall be given by registered or certified mail, return receipt
requested, postage prepaid, or by overnight courier service with proof of
delivery, addressed to you at your address as identified above or (2) by you to
Zions shall be in writing and shall be given by registered or certified mail,
return receipt requested, postage prepaid, or by overnight courier service with
proof of delivery addressed to the Chief Executive Officer of Zions at Zions
corporate headquarters.
(f) Counterparts. This letter may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.  Any signature to this letter that is delivered by
facsimile or other electronic media shall be binding on the executing party.

6





--------------------------------------------------------------------------------



(g)    Publicity. You acknowledge that the Company intends to file a copy of
this letter as an exhibit to its next quarterly report on Form 10-Q. The Company
shall give you an opportunity to review and comment on any other public
disclosure that the Company proposes to make relating to your employment with
the Company, the cessation of your employment with the Company, your consulting
arrangement, or the terms and conditions of this letter, including any
additional disclosures required to be made by the Company under applicable law,
a reasonable time prior to the time that such disclosure is made.
* * *
To confirm the foregoing terms are acceptable to you, please execute and return
the copy of this letter, which is enclosed for your convenience.
Very truly yours,

ZIONS BANCORPORATION
/s/ Harris H. Simmons
------------------------------------------------------
Name:    Harris H. Simmons
Title:     President and Chief Executive Officer


Accepted and Agreed:

/s/ Kenneth Peterson
---------------------------
Kenneth Peterson





7



